Case: 1:20-cv-02052-JG Doc #: 28 Filed: 12/23/20 1 of 6. PageID #: 716



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
MICHAEL PRESS, et al.,                                           :
                                                                 :   Case No. 1:20-cv-2052
           Plaintiffs,                                           :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Docs. 22, 26]
BP, PLC, a British Public Limited                                :
Company, and BP CORPORATION                                      :
NORTH AMERICA, INC., a U.S.                                      :
Corporation,                                                     :
                                                                 :
           Defendants.                                           :
------------------------------------------------------------------
JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Plaintiffs are former Standard Oil of Ohio (“Sohio”) employees and former participants

in the Sohio Benefit Plan. 1 Plaintiffs became employees of Defendant BP Corporation North

America (“BP America”) when BP America’s parent company Defendant BP, plc, purchased

Sohio in 1987. 2 But Plaintiffs initially remained on the Sohio Plan. 3

           On January 1, 1989, BP America converted the Sohio Plan into the new BP

Retirement Accumulation Plan. 4 In this lawsuit, Plaintiffs claim that BP America, with the

help of parent BP, plc, circulated several false and misleading communications to convince

Plaintiffs to accept the Retirement Accumulation Plan transition. 5 According to Plaintiffs,

these communications falsely assured Plaintiffs that BP America employees would be

universally better off on the Retirement Accumulation Plan. 6




1
    Doc. 1 at 2.
2
  Id.
3
  Id. at 50.
4
  Id. at 51.
5
  Id. at 80–84.
6
  Id.
Case: 1:20-cv-02052-JG Doc #: 28 Filed: 12/23/20 2 of 6. PageID #: 717

Case No. 1:20-cv-2052
Gwin, J.

        In March 2014, twenty-five years after the Retirement Accumulation Plan transition,

a BP America Ombudsman report concluded that former Sohio employees’ retirement

benefits were diminished as a result of the Retirement Accumulation Plan transition,

supposedly contradicting BP America’s earlier claims that the Retirement Accumulation Plan

was better than prior employee benefit plans. 7 Plaintiffs allege that BP America, with the

help of parent BP, plc, then attempted to conceal the Ombudsman’s findings. 8

        On September 14, 2020, Plaintiffs brought ERISA claims against BP America for

breaching its duty as the plan fiduciary and BP, plc for aiding BP America’s fiduciary breach. 9

        Whatever merit these claims may have, however, Plaintiffs are not the first to bring

them in federal court. On April 13, 2016, other former Sohio employees brought nearly

identical class action claims against BP America in the Southern District of Texas. 10 The

Guenther case has advanced considerably, and a class certification motion for either an opt-

out or mandatory class is now pending for decision. 11 Plaintiffs would be members of any

certified Guenther class. 12

        Because of the similarity between the two cases, Defendant BP America has moved

under the first-to-file rule to transfer this case to the Southern District of Texas or alternatively

stay the case pending resolution of the Guenther class certification motion. 13 Plaintiffs




7
  Id. at 73.
8
  Id. at 73–78.
9
  Id. at 80–84.
10
   Guenther, et al. v. BP Retirement Accumulation Plan, et al., Case No. 4:16-cv-00995 (S.D. Tex.).
11
   Doc. 23-2 at 20–22.
12
   Doc. 24 at 8.
13
   Doc. 22.
                                                     -2-
Case: 1:20-cv-02052-JG Doc #: 28 Filed: 12/23/20 3 of 6. PageID #: 718

Case No. 1:20-cv-2052
Gwin, J.

oppose. 14 BP America has also moved to stay the case pending resolution of its transfer

motion. 15 With this order, the Court resolves the transfer and stay motions.

           “The first-to-file rule is a prudential doctrine that grows out of the need to manage

overlapping litigation across multiple districts.” 16 The rule provides that “when actions

involving nearly identical parties and issues have been filed in two different district courts,

‘the court in which the first suit was filed should generally proceed to judgment.’” 17 If a court

finds that the first-to-file rule applies, it may choose an appropriate remedy, including

dismissing, staying, or transferring the later-filed suit. 18

           To determine whether separately filed actions fall within the first-to-file rule’s scope,

courts evaluate three factors: (1) the chronology of the suits, (2) the similarity of the parties

involved, and (3) the similarity of the claims or issues at stake. 19 If these factors weigh in

favor of applying the rule, the Court should apply it absent some compelling equitable

consideration such as the defendant’s “bad faith, anticipatory suits, [or] forum shopping.” 20

           The Court finds that the first-to-file rule applies here.

           First, the two cases’ chronologies weigh heavily in favor of applying the rule. The

Guenther complaint was filed more than 4 years before this suit’s complaint, and the

Guenther suit has advanced past a motion to dismiss and onto a ripe class certification

motion. 21


14
     Doc. 24.
15
     Doc. 26.
16
     Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016).
17
     Id. (quoting Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d 535, 551 (6th Cir.
2007)).
18
   See Smith v. S.E.C., 129 F.3d 356, 361 (6th Cir. 1997) (en banc).
19
   Baatz, 814 F.3d at 789.
20
   Id. (quoting Certified Restoration, 511 F.3d at 551–52).
21
   Id. at 790 (finding a year delay between the two actions supported the first-to-file rule’s chronology factor).
                                                        -3-
Case: 1:20-cv-02052-JG Doc #: 28 Filed: 12/23/20 4 of 6. PageID #: 719

Case No. 1:20-cv-2052
Gwin, J.

           Second, the parties in the two cases are “nearly identical.” 22 The Guenther class

would undisputedly include Plaintiffs if certified. And even though the Guenther plaintiffs

named the BP Retirement Accumulation Plan as a defendant instead of BP, plc, Defendants

are all in privity. The parties need not be strictly identical to warrant transfer. “What matters

for [first-to-file] purposes is that [Plaintiffs] and [BP America] would be parties to both

actions.” 23

           Third, the respective claims are nearly identical. The two complaints take issue with

the same January 1, 1989 BP America benefit plan transition and rely on the same documents

to support their claims—a June 12, 1989 letter to employees, 24 the Retirement Accumulation

Plan brochure, 25 and the March 2014 BP America Ombudsman report. 26 Although the

Guenther plaintiffs did not bring a derivative ERISA claim against BP, plc, the operative

complaint facts are otherwise indistinguishable. The issues in this case and Guenther “have

such an identity that a determination in one action leaves little or nothing to be determined

in the other.” 27

           Finally, no equitable considerations suggest that the Court should decline to apply

the first-to-file rule. Plaintiffs do not allege inequitable defendant conduct. Instead, Plaintiffs

argue that Guenther litigation delays, Plaintiffs’ advanced age, and Plaintiffs’ intention to opt

out of any non-mandatory Guenther class support proceeding here. 28




22
     Certified Restoration, 511 F.3d at 551.
23
     Baatz, 814 F.3d at 791.
24
   Doc. 1 at 59–62, 66; Doc. 23-1 at 9–10.
25
   Doc. 1. at 60–62, 71; Doc. 23-1 at 12, 15.
26
   Doc. 1 at 63, 73–78; Doc. 23-1 at 16–22.
27
   Baatz, 814 F.3d at 791 (citing Smith, 129 F.3d at 361).
28
   Doc. 24 at 7–10.
                                                      -4-
Case: 1:20-cv-02052-JG Doc #: 28 Filed: 12/23/20 5 of 6. PageID #: 720

Case No. 1:20-cv-2052
Gwin, J.

        The Court finds that Plaintiffs’ arguments do not outweigh application of the first-to-

file rule. True, Plaintiffs may opt out of any non-mandatory Guenther class, but their

preemptive claim that they will do so does not bar transfer here. 29 If Plaintiffs wish to litigate

the case in this district after resolution of the Guenther class certification motion, outcome

permitting, they may request transfer from the Southern District of Texas.

        Plaintiffs’ litigation delay arguments are similarly unpersuasive. The Guenther case

has four years’ litigation history. This case would repeat that history with associated delays.

Accordingly, Plaintiffs’ claims will be delayed likely longer than the Guenther proceedings

even if their case proceeds in this Court. And if a mandatory class is certified, Plaintiffs will

end up in Texas anyway.

        As for post-class-certification delays, the Court finds that the Southern District of Texas

is best able to accommodate Plaintiffs. If any appeal is taken from the class certification

decision, the Southern District of Texas will have discretion to continue merits discovery

under Federal Rule of Civil Procedure 23(f). And, as always, settlement of claims is possible

while the case proceeds. The Court finds that any appellate delay considerations are best

dealt with when and if they materialize rather than speculatively at this stage. In the event

they do materialize, Plaintiffs, as they admit in their opposition brief, may seek transfer back

to this Court. 30




29
   Baatz, 814 F.3d at 791 (“[A]llowing plaintiffs to use this representation to prevent the first-to-file rule from
being applied in the first instance would undercut the purposes of the first-to-file rule[.]”).
30
   Doc. 24 at 8.
                                                       -5-
Case: 1:20-cv-02052-JG Doc #: 28 Filed: 12/23/20 6 of 6. PageID #: 721

Case No. 1:20-cv-2052
Gwin, J.

          For these reasons, the Court GRANTS BP America’s transfer motion and TRANSFERS

the case to the United States District Court for the Southern District of Texas. 31 The Court

accordingly DISMISSES AS MOOT BP America’s motion to stay the case.

          IT IS SO ORDERED

Dated: December 23, 2020                                    s/      James S. Gwin
                                                            JAMES S. GWIN
                                                            UNITED STATES DISTRICT JUDGE




31
     The Court leaves to the discretion of the transferee court whether this case should be consolidated with
Guenther.
                                                      -6-
